DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of increased or decreased temperature for Species Group A, magnetic collection for Species Group B, multi-well assay plate for Species Group C, and VEGF for Species Group D in the reply filed on 10 March 2022 is acknowledged.
Claims 102 and 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 89-99, 103-105, and 109-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lillie (US 2002/0015956 A1; cited in IDS filed 2/6/2020) in view of Nadeau (US 2005/0009050 A1; cited in IDS filed 2/6/2020), Luchini (WO 2008/115653 A2), and Leland (US 5,846,485 A; cited in IDS filed 2/6/2020).
Regarding claims 89 and 93, Lillie teaches contacting a sample comprising a target analyte with a particle or solid phase linked to a first binding reagent that binds said target analyte to form a complex comprising said target analyte bound to said first binding reagent. (Immunoprecipitation is another common technique utilized for the isolation of a protein-protein complex from solution. In this technique, all proteins binding to an antibody specific to one of the binding molecules are precipitated from solution by conjugating the antibody to a polymer bead that may be readily collected by centrifugation, par. 173).
Lillie teaches collecting said complex in a first assay volume (par. 173). 
Lillie teaches separating unbound components of said sample from said complex (complexes are then separated from unreacted components, par. 172-173).
Lillie teaches releasing said complex in a second assay volume by dissociating a binding interaction, thereby releasing said first binding reagent from said particle to yield analyte bound to said first binding reagent in said complex (the bound assay components are released from the beads through a specific proteolysis event or other technique well known in the art which will not disturb the protein-protein interaction in the complex, par. 173).
Lillie teaches contacting a sample of analyte bound to said first binding reagent in said complex with a solid phase linked to a second binding reagent that binds to said complex or component thereof to form a solid phase-bound complex (a second immunoprecipitation step is performed, this time utilizing antibodies specific for the correspondingly different interacting assay component, par. 173). Lillie teaches the second binding reagent is an antibody (par. 173).
Lillie fails to teach said first binding reagent is linked to a first targeting agent and said particle is linked to a second targeting agent, and said first binding reagent and said particle are linked via a binding reaction between said first and second targeting agents. Lillie fails to teach the first and second targeting agents comprising oligonucleotide and oligonucleotide complement, respectively.
Lillie fails to teach said second assay volume is smaller than said first assay volume, such that releasing said first binding reagent from said particle yields a concentrated sample of analyte bound to said first binding reagent in said complex.
Lillie fails to teach the solid phase comprises an electrode.
Lillie fails to teach applying a voltage waveform to said electrode.
Lillie fails to teach measuring an electrochemiluminescent (ECL) signal emitted by an ECL label linked to said complex or a component thereof and correlating said signal with an amount of analyte in said sample.
Regarding claims 90 and 94, Lillie fails to teach said releasing step comprises subjecting said complex to increased or decreased temperature.
Nadeau teaches a first binding reagent is linked to a first targeting agent and a particle or solid phase is linked to a second targeting agent, and said first binding reagent and said particle or solid phase are linked via a binding reaction between said first and second targeting reagents, wherein the first and second targeting agents comprise an oligonucleotide and oligonucleotide complement, respectively (par. 119, 125; see Fig. 6F).
Nadeau teaches releasing the complexes by dissociation between complementary oligonucleotides that bind the antibody to the surface (antibody complexes are reversibly bound via linked oligonucleotides, par. 125; Fig. 6F) which is equivalent to releasing said complex by disassociating said binding interaction between said first and second targeting agents, thereby releasing said first binding reagent from said particle. Nadeau teaches release of the complex from the solid phase occurs through a change in the physical environment such as a reduction in ionic strength, the addition of chelating agents, a change in pH or an increase in temperature or a combination of these factors (par. 125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lillie such that said first binding reagent is linked to a first targeting agent and said particle or solid phase is linked to a second targeting agent, and said first binding reagent and said particle or solid phase are linked via a binding reaction between said first and second targeting reagents, wherein the first and second targeting agents comprise an oligonucleotide and oligonucleotide complement, respectively and to modify the releasing step of Lillie such that dissociating a binding interaction entails releasing the complexes by dissociating said binding interaction between said first and second targeting agents, such as by using an increase in temperature, as taught in Nadeau because Lillie is generic with respect to how the first binding reagent is linked to the particle or solid phase and how the complex is released and one having ordinary skill in the art would have been motivated to use the appropriate techniques for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lillie teaches an antibody linked to a particle or solid phase and that an antibody-analyte complex is released from the particle or solid phase, but is generic with respect to how the antibody is linked to the particle or solid phase and how the complex is released and Nadeau teaches an antibody linked to a particle or solid phase via complementary oligonucleotides and that an antibody-analyte complex is released through a change in the physical environment.
Luchini teaches releasing analyte in a second assay volume, thereby releasing analyte from a particle to yield a concentrated sample, wherein the second assay volume is smaller than the first assay volume (par. 59). Luchini teaches this allows analytes having concentrations below the limits of detection of various analytical methods in their original fluids to be concentrated so that they have a concentration that can easily be detected and analyzed (par. 59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the releasing step of Lillie such that said second assay volume is smaller than said first assay volume, such that releasing said first binding reagent from said particle yields a concentrated sample of analyte bound to said first binding reagent in said complex as in Luchini in order to allow analytes having concentrations below the limits of detection of various analytical methods in their original fluids to be concentrated so that they have a concentration that can easily be detected and analyzed (Luchini, par. 59). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lillie and Luchini and similarly drawn to methods of using a particle to isolate analyte for analysis.
Leland teaches a solid phase comprising an electrode that is linked to a second binding reagent that binds to an antibody-analyte complex or component thereof to form a solid phase-bound complex (e.g., it should be possible to coat the surface of an electrode with antibodies, so that only antigen linked directly or through one or more other molecules to the ECL moiety and bound to the immobilized antibodies can obtain access to the electrode and thereby be determined, col. 19, ln. 4-9; col. 18, ln. 38-44). Leland teaches applying a voltage waveform to said electrode (see e.g., col. 14, ln. 60-col. 15, ln. 7; col. 16, ln. 25-33; col. 17, ln. 55-57; col. 15, ln. 12-18). Leland teaches measuring an electrochemiluminescent (ECL) signal emitted by an ECL label linked to said complex or a component thereof and correlating said signal with an amount of analyte in said sample (col. 1, ln. 25-31; col. 9, ln. 23-33; col. 13, ln. 9-46). Leland teaches using ECL to provide detection and quantitation of an analyte of interest over a wide concentration range, down to a very small analyte concentration, in aqueous as well as organic environments, for example, without disrupting the immunochemistry of highly interesting biological systems which exist at physiological pH (col. 5, ln. 39-col. 6, ln. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrode for the solid phase of Lillie and to include in the method of Lillie the steps of  applying a voltage waveform to said electrode and measuring an electrochemiluminescent (ECL) signal emitted by an ECL label linked to said complex or a component thereof and correlating said signal with an amount of analyte in said sample as taught in Leland because Lillie is generic with respect to the analysis steps of the complex that can be incorporated into the method and one would be motivated to use the appropriate analysis techniques for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Lillie is generic with respect to how the analyte is detected or analyzed and Leland teaches using ECL to provide detection and quantitation of an analyte of interest over a wide concentration range, down to a very small analyte concentration, in aqueous as well as organic environments, for example, without disrupting the immunochemistry of highly interesting biological systems which exist at physiological pH.
Regarding claims 90 and 94, Lillie in view of Nadeau, Luchini, and Leland, as detailed above, teaches the methods of claims 89 and 93, wherein said releasing step comprises subjecting said complex to increased temperature, for example (Lillie, par. 173 and Nadeau, par. 125).
Regarding claims 91 and 95, Lillie in view of Nadeau, Luchini, and Leland teaches the methods of claims 89 and 93, but fails to specifically teach the collecting step comprises magnetic collection.
Luchini teaches a collecting step using polymeric capture particles to isolate analyte (abstract, par. 14, 54-55, 59). Luchini teaches the collecting step comprises magnetic collection (capture particles for harvesting analyte may be separated from mixtures through application of magnetic fields, par. 14, 54-55, 59; e.g., capture particles may be modified to have magnetic moieties that are attracted to a magnet, co-polymers may be formed having magnetic elements directly incorporated into the polymers, par. 54-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collecting step and polymer bead of Lillie such that the collecting step comprises magnetic collection as suggested in Luchini because Lillie is generic with respect to the collecting technique that can be incorporated into the method and one would be motivated to use the appropriate collecting technique to concentrate the analyte for detection.
Regarding claims 92 and 96, Leland teaches use of a sandwich assay or competitive assay (e.g., col. 18, ln. 38-col. 20, ln. 29). It would have been obvious to one having ordinary skill in the art to have the assay of Lillie be a sandwich assay or competitive assay as taught in Leland because Lillie is generic with respect to the type of assays that can be incorporated into the method and one would be motivated to use the appropriate assay for detection of the desired analyte. 
Regarding claims 97 and 103, Lillie in view of Nadeau, Luchini, and Leland, as detailed above, teaches the methods of claims 89 and 93, wherein the first and second binding reagents each comprise antibodies (Lillie, par. 173).
Regarding claims 98-99 and 104-105, Nadeau discloses exemplary oligonucleotide probes of various lengths (e.g., par. 154-162) and an oligonucleotide of 10 bases in length (claim 7). It would have been obvious to one having ordinary skill in the art to use in the method of Lillie in view of Nadeau, Luchini, and Leland the oligonucleotide lengths as taught in Nadeau, such as 10 bases, because Lillie in view of Nadeau, Luchini, and Leland is generic with respect to the oligonucleotide lengths that can be incorporated into the method and one would be motivated to use the appropriate oligonucleotide lengths to link the first binding agent to the particle for detection of the desired analyte. 
Regarding claims 109-116, Lillie in view of Nadeau, Luchini, and Leland teaches the methods of claims 89 and 93, but fails to specifically teach the first targeting agent oligonucleotide sequence is longer than the second targeting agent oligonucleotide sequence and the number of bases longer the first targeting agent oligonucleotide sequence is than the second targeting agent oligonucleotide sequence. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 109-116 are for any particular purpose or solve any stated problem, and the prior art teaches that the length of the complementary oligonucleotides may be varied, for example, such that one is longer than the other, based on duplex stability (e.g., Nadeau, par. 214), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the binding assay art.

Claims 100-101 and 106-107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lillie (US 2002/0015956 A1; cited in IDS filed 2/6/2020) in view of Nadeau (US 2005/0009050 A1; cited in IDS filed 2/6/2020), Luchini (WO 2008/115653 A2), and Leland (US 5,846,485 A; cited in IDS filed 2/6/2020) as applied to claims 89 and 93 above, and further in view of Debad (Electrogenerated Chemiluminescence, Chapter 8: “Clinical and Biological Applications of ECL”, 2004, 38 pages).
Regarding claims 100-101 and 106-107, Lillie in view of Nadeau, Luchini, and Leland teaches the methods of claims 89 and 93, but fails to teach the solid phase is located within a well of a multi-well assay plate.
Debad teaches a solid phase comprising an electrode that is linked to a second binding reagent within a well of a multi-well assay plate for measuring ECL (p. 364, par. 4; Figs. 5-6, p. 365). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the solid phase comprising an electrode of the method of Lillie in view of Nadeau, Luchini, and Leland be a solid phase located within a well of a multi-well assay plate as taught in Debad because Lillie in view of Nadeau, Luchini, and Leland is generic with respect to the assay device that can be incorporated into the method and one would be motivated to use the appropriate assay device to enable high-throughput analysis (e.g., Debad, p. 364, par. 4). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Debad and Lillie in view of Nadeau, Luchini, and Leland are similarly drawn to solid-phase binding assays for measuring ECL using electrodes with immobilized antibodies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641